                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KIMBERLY REED ALI, and MI'TE
PHARU EL,
                                                             8:20CV23
                   Plaintiffs,

      vs.                                               MEMORANDUM
                                                         AND ORDER
EDWARD E. BRINK, SOUTHLAW
P.C., KEVIN J. PEARSON, and M&T
BANK,

                   Defendants.


       This matter is before the court on its own motion. Plaintiff Kimberly Reed
Ali filed a Complaint (Filing No. 1) on January 15, 2020. However, Plaintiff failed
to include the $400.00 filing and administrative fees. Plaintiff has the choice of
either submitting the $400.00 filing and administrative fees to the clerk’s office or
submitting a request to proceed in forma pauperis. Failure to take either action
within 30 days will result in the court dismissing this case without further notice to
Plaintiff.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take
either action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).
      3.    The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: February 24, 2020: Check for
MIFP or payment.

      Dated this 24th day of January, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                        2
